.
,
                                                                                       535



                        OFFICE        OF THE ATTORNEY            GENERAL    OF TEXAS
                                                 AUSTIN




        &morrblr          YItir0.n         KOon   COomirOi0a.r
        Burrru     of     Labor       StrtlrtLr
        Aurtln,         Teur
                                                           ClQlnioa il..   O-7337




                   rim6 wum                but ir not




                             1 1 .l    +
                                                                                                                   .536
                                                                                                                          .




         la @ &           raw        Aakln              rppllralu                   tor      aa om lop
runt      or   t        or    agob             A    eenn an& hton                            8uoh
18 irrwa 'rlull yto  in, tUo rl8h the Comd!!:~:
l 2004 anI ruttlelmt boa4 ououto4 PI tho rgqllsrnt
with 004 uid 8attl,loo$luraa# & tha p.naA mua ot
llro I hoPun                  D.Uarr (##,W)                                  OyobU           to the Stat.
                              .a.!, oounu b d&L                                  Ua wont lntonbr
                          &rid boa2 rlrrllbe aoa2ltlono~                                            @hat     tho
                        a rot rloIat0 any or aho 4otloI, t;omB,
                                                       an4 that tho
                                                       rlu AOt Mko
                                                                                                  aBy ptwn




         lA4         prrooa      .laJuro(.              or           rgylorod   bg say rotlon
loaduot              frW         npnnnt4tloa                              or fati  rktombnt 0)
4rq wel: uplo~nt     4go                                t,           us    mb-uuto    O? xoprr-
auit~tlror nay bria&  J                                 t      tor trma6.a                n&art             Ouoh




ttonon to th alxtont                               et        tlttr         ( 50) r rrnt of the
pnal WA ABWPthrnln, tbo Cmd80 r onar KAY, by a
notior b rritlw, 4rlerndtha rxmoutlonor l now bond,
r~~irh it not lxeoutrdlb rubdttrd to the Cocsdariorier
within tsonty  (20) b r r fo
                          r rh l¶
                                lpproral, raoh falluro
to     rxeoutr           a nor        bon4         nhall              iprO    Sroto         forhit           end
08~001         tL0       1iOWM            i88UOd                t0     thB    prinOip&l             ESZ6d      b
raid      bond..

Art.       i&k         of V.         -,   ;.       ad,I
                                                                            537




      tb   lnonrro   ot rll   lrndr   U&w roguirod,     ahaAl br




          7ko oktut) aow fUblA8 8 wLlo'8 beoomln&irontr
      oa rw bwk@ or l    bl~atlen     et uetbr withouttho join-
      4U Or hU $iw?bdm th@ 8~             l8 it &@a im U808 Oi
      proAl                  rlthoP8 auek jolAdor ku rot doa@
      not blah 'I;8rl ba; rlth it       rbr wy kroev   l rutat  cm
      any bond or tmbrtrklng        04 uiothw, whothor the 6a.m
      be ottioirl    Or trrdl?lawl,    rxorpt rhrrr torblddrn  bl
      WCS other otatuta, rnd rhe and hrr property u-m bowl.”
       Pour flrrt  qucrtion la therefore   amwered ln tr.8 recetirri
s.5~ four rrroond qucitiac  ir mdwrrd    in the 8wmtlve.
                                                      Your   rrn   truly,